Case 18-12773-BLS Doc 24 Filed 12/19/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

ln re: Chapter l l

interTouch Holdings LLC, Case No. 18-12772 (BLS)
Debtor.

In re: Chapter l 1

interTouch Topco LLC, Case No. 18-12773 (BLS)
Debtor.

 

 

AFFIDAVIT OF SERVICE

 

I, Gene l\/lattheWs, depose and say that l am employed by Reliable lnc., provided noticing
services in the above-captioned case.

On December l7, 2018, at my direction and under my Supervision, employees of Reliable caused
to be Served the following documents by first class mail on the service list attached hereto as
Exhibit A:

Debtors’ Objection T0 Gate Worldwide Holdings Llc’s Motion Requesting An Order
Shortening Notice Periods F or And Scheduling Expedited Hearing On Gate Worldwide
Holdings Llc’s (I) Emergency Motion To Dismiss The Debtors’ Chapter 11 Cases Pursuant
To § 1112(B) Of The Bankruptcy Code And/Or To Abstain Pursuant T0 § 305(A) Of The
Bankruptcy Code And (Ii) Emergency Motion For Entry Of An Order Granting Relief
From The Automatic Stav Pursuant To Sections 362(D) And (F) Of The Bankruptcv Code

 

Gene Matthews

Dated: December l9, 20l8
State of Delaware
County of New Castle

Subscribed and sworn to (or affirmed) before me on this 19th day of December, 2018, by Gene
' |- basis of satisfactory evidence to be the person(s) Who appeared

  

Case 18-12773-BLS Doc 24 Filed 12/19/18 Page 2 of 4

EXHIBIT A

CaSe 18-12773-BLS DOC 24

Buchhalter
A Professional Corporation
Attn Jefferey Ekbom
16435 N Scottsdale Road
Suite 440
Scottsdale AZ 85254

CMS Cameron McKenna Nabarro Olswang LLP
Attn Helen Johnson
Cannon Place
78 Cannon Street
London EC4N 6AF
United Kingdom

CMS Derks Star Busmann NV
Attn Eduard theenstra
Atrium-Parnassusweg 737
1077 DG Amsterdam
Netherlands

Corporation Service Company
Attn Morgan Dalley
251 Little Falls Drive
Wilmington DE 19808

Delaware State Treasury
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

Fenwick & west LLP
Attn David Forst
801 California Street
l\/lountain View C 94041

Ganger Shore Leeds & Zauderer LLP
360 Lexington Avenue
New York NY 10017

Filed 12/19/18 Page 3 of 4

Gate Worldwide Holdings LLC
c/o Robinson & Cole LLP
Attn: Joseph L Clasen
666 Third Ave
New York NY 10017

Internal Revenue Service
P. O. Box 7346
Philadelphia, PA 19101-7346

interTouch (USA) Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

interTouch Pte Ltd
Attn Toni Weber
30A Kallang Place #12-06
Singapore 339203

Landis Rath & Cobb LLP
Attn Richard Cobb
919 Market Street Suite 1800
Wilmington DE 19801

Morris Nichols Arsht & Tunnel LLP
Attn Patricia Vella
1201 N l\/larket Street
Wilmington DE19801

Nomadix, Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

CaS€ 18-12773-BLS

Raj ah & Tann Singapore LLP
Attn Nigel Pereira
9 Battery Road #25-01
Singapore 049910

Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

Securities & Exchange Commission
New York Regional Off`ice
Attn: Andrew Calamari, Regional Director
Brookfleld Place
200 Vesey Street, Suite 400
New York, NY 10281-1022

Securities & Exchange Commission
100 F Street, NE
Washington, DC 20549

Sklar Williams PLLC Law Ofi'lces
Attn Bryan M Williams
410 South Rampart Blvd
Suite 350
Las Vegas NV 89145

Doc 24

Filed 12/19/18 Page 4 of 4

Tonkton Torp LLP
Attn Mark LeRoux

888 SW 5th Avenue Ste 1600
Poitland OR 97204

Weil, Gotshal & Manges LLP
Attn Gary Holtzer
767 Fifth Avenue
New York NY10153

Office of the United States Trustee
Attn: Jaclyn Weissgerber, Esq
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801

St Holdings LLC
450 Olde Worthington Road
Suite 350
Westerville OH 43 082

